DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Group I, claims 1-10 and 19-20, in the reply filed on 08/06/2021, is acknowledged. Applicant’s election of (species) subject’s blood (species of environment); intravenously (species of administration), in the reply filed on 08/06/2021, is acknowledged. 
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/06/2021.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Whitmire et al (USP 5,759,539 A), in view of Hummel et al (US 2005/0064570 A1) and Hopkins et al (USP 4,450,153).
Whitmire disclosed a method for rapidly removing ethanol from a patient’s blood [abstract, col 2, lines 39-45], comprising administering liposomes comprising an aqueous phase [col 9, lines 6-20 and lines 49-56], having active agents dissolved or suspended therein. The said active agents comprised enzymes (e.g., glycerol dehydrogenase) that regenerated NADH to NAD, and enzymes involved in NAD-dependent reactions (e.g., quinoptotein alcohol dehydrogenase (QADH) and quinoprotein aldehyde dehydrogenase 
Formulations were packaged for any administration, in any surface, through which rapid transport of ethanol from the blood occurs [abstract].
Whitmire did not specifically disclose that the system for generating NAD+ from NADH comprised NADH oxidase (NOX), as recited in claim 1. Whitmire did not specifically disclose intravenous administration, as elected. 
Hummel was directed to [0008, 0021, 0086] a suitable NADH oxidase, with high activity when coupled with dehydrogenases for NAD+ regeneration. In particular, the NADH oxidase was produced easily, and was available in sufficient amounts for advantageous use on an industrial scale.
Since both Whitmire and Hummel disclosed alcohol-oxidizing systems comprising alcohol dehydrogenases, it would have been prima facie obvious to one having ordinary skill in the art to combine the teachings of Whitmire and Hummel. The ordinarily skilled artisan would have been motivated to design an enzymatic detoxification method, as disclosed in Whitmire, while utilizing NADH oxidase for NAD+ generation, as disclosed in Hummel. 
The skilled artisan would have been motivated to substitute Whitmire’s glycerol dehydrogenase, with Hummel’s NADH oxidase, in order to enhance the efficiency of lowering blood alcohol content, as taught by Hummel at [0008]. Furthermore, the skilled artisan, in utilizing Hummel’s NADH oxidase, would have been motivated to easily 
The combined teachings of Whitmire and Hummel did not specifically teach intravenous administration.
However, Hopkins taught alcohol (e.g., ethanol) removal from the blood [abstract], whereby intravenous injection is preferred when it is desirable to rapidly disperse the injection solution throughout the body [col 6, lines 29-31].
Since Whitmire taught formulations packaged for any administration, in any surface, through which the rapid transport of ethanol from the blood occurs, it would have been prima facie obvious to one of ordinary skill in the art to include intravenous administration within the combined teachings of Whitmire and Hummel. An ordinarily skilled artisan would have been motivated to rapidly disperse the compositions throughout the body, as taught by Hopkins [Hopkins; col 6, lines 29-31].
Whitmire, in view of Hummel and Hopkins, reads on claims 1-3, 5-7, 10 and 19-20.
Claim 4 is rendered prima facie obvious because Hummel disclosed wherein the system of generating NAD+ from NADH consists of NADH oxidase (NOX) [0008]. The motivation to combine Hummel with Whitmire was previously discussed.
Claim 8 is rendered prima facie obvious because Whitmire disclosed alcohol dehydrogenase (ADH) and acetaldehyde dehydrogenase (ALDH) [claim 1; col 4 lines 46-56]. 
Claim 9 is rendered prima facie obvious because Whitmire disclosed ADH, ALDH and glycerol dehydrogenase, present in a ratio of about (1.000-1,000.000):(1,000-
The instant claim 9 recites ADH, ALDH and NOX present in a ratio of about 1:44:2.
The combined teachings of Whitmire and Hummel disclosed ADH, ALDH and NOX. Whitmire further disclosed ADH, ALDH and glycerol dehydrogenase present in a ratio of about (1.000-1,000.000):(1,000-1.000.000):(1.000-1.000,000)
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 

Claims 1-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2005/0271739 A1), in view of Whitmire et al (USP 5,759,539 A).
Wang taught methods [claim 2] for reducing the blood level of alcohol (e.g., ethanol) [0040], comprising administering (e.g., parenteral, at [0065-0066]) to a user, a composition comprising alcohol dehydrogenase (ADH), aldehyde dehydrogenase (ALDH) (e.g., aka acetaldehyde dehydrogenase, [0051 and 0073-74]) and NADH oxidizing enzymes. The compositions were provided for removing alcohol through the accelerated metabolism of ethanol in the stomach and/or gastro-intestine prior to its entrance to the circulation system, thereby preventing alcohol intoxication [0015, 0041].
Wang taught the composition formulated into any form suitable for a given mode of delivery to a user [0065]; however, did not specifically disclose microparticles, as recited in claim 1.
Whitmire disclosed a method for rapidly removing ethanol from a patient’s blood [abstract, col 2, lines 39-45 and lines 49-56], comprising administering liposomes 
As per Whitmire, known delivery vehicles (e.g., liposomes, microparticles), can be tailored for passage through the gastrointestinal tract, and allow for the free diffusion of ethanol into and out of the liposome, while retaining the enzymes within the liposomes [col 9, lines 1-30].
Since Wang taught compositions formulated into any form suitable for a given mode of delivery to a user, for removing alcohol through the metabolism of ethanol in the stomach and/or gastro-intestine, it would have been prima facie obvious to one of ordinary skill in the art to include microparticles/liposomes within Wang, as taught by Whitmire. An ordinarily skilled artisan would have been so motivated, because liposomes/ microparticles can be tailored for passage through the gastrointestinal tract, and allow for the free diffusion of ethanol into and out of the liposome, while retaining the enzymes (e.g., for ethanol metabolism) within the liposomes, as taught by Whitmire [Whitmire; col 9, lines 1-30].
Wang, in view of Whitmire, reads on claims 1-8, 10 and 19-20.
Regarding claim 9, Wang taught alcohol-metabolizing enzymes (e.g., ADH, ADLH and NADH oxidase) in effective amounts [0043]; however was not specific the said amounts, as instantly claimed.

As such, claim 9 is rendered prima facie obvious over the combined teachings of Wang and Whitmire, where the motivation to combine Whitmire with Wang was previously discussed. Furthermore, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192.  The examiner can normally be reached on Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 





/CELESTE A RONEY/Primary Examiner, Art Unit 1612